COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Jason Jenkins v. Occidental Chemical Corporation

Appellate case number:    01-09-01140-CV

Trial court case number: 0773468

Trial court:              295th District Court of Harris County

Date motion filed:        08.15.13

Party filing motion:      Appellee Occidental Chemical Corporation

       It is ordered that the motion for en banc reconsideration is     DENIED      GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown and Huddle.

Justice Keyes dissenting from denial of en banc reconsideration, without opinion.


Date: October 22, 2013